FILE COPY




                                  No. 07-15-00027-CV


Charlotte L. Parkhurst                      §     From the 53rd District Court
 Appellant                                          of Travis County
                                            §
v.                                                December 8, 2015
                                            §
The Office of the Attorney General of             Opinion by Chief Justice Quinn
Texas and the Comptroller of Public         §
Accounts for the State of Texas
 Appellees
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 8, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo